UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2167


KESTER IGEMHOKHAI OBOMIGHIE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 9, 2012               Decided:   December 21, 2012


Before MOTZ, KING, and DIAZ, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Kester Igemhokhai Obomighie, Petitioner Pro Se.      Daniel Eric
Goldman, Senior Litigation Counsel, Andrew B. Insenga, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kester Igemhokhai Obomighie, a native and citizen of

Nigeria,       petitions   for     review          of    an    order    of    the        Board    of

Immigration Appeals (“Board”) denying his motion to reopen.                                      We

deny the petition for review.

               Under   8   U.S.C.       §    1252(a)(2)(C)           (2006),      this      court

lacks      jurisdiction,          except           as        provided        in      8     U.S.C.

§ 1252(a)(2)(D) (2006), to review the final order of removal of

an alien convicted of certain enumerated crimes, including an

aggravated felony.          This court retains jurisdiction “to review

factual determinations that trigger the jurisdiction-stripping

provision, such as whether [Obomighie] [i]s an alien and whether

[ ]he has been convicted of an aggravated felony.”                                Ramtulla v.

Ashcroft, 301 F.3d 202, 203 (4th Cir. 2002).                               If the court is

able to confirm these two factual determinations, then, under 8

U.S.C.     §    1252(a)(2)(C),          (D),       the       court   can      only       consider

“constitutional claims or questions of law.”                            Mbea v. Gonzales,

482 F.3d 276, 278 n.1 (4th Cir. 2007).

               Obomighie     was        found           removable       for       having         two

aggravated felony convictions and two convictions for crimes of

moral    turpitude.         See     8       U.S.C.       §    1227(a)(2)(A)(ii),            (iii)

(2006).        Because Obomighie was found removable as a result of

being convicted of an aggravated felony, this court does not

have jurisdiction over the Board’s August 24, 2012 order, see

                                               2
Hanan v. Mukasey, 519 F.3d 760, 763 (8th Cir. 2008); Martinez–

Maldonado v. Gonzales, 437 F.3d 639, 683 (7th Cir. 2006), except

to     review     the     factual    determinations           that    trigger      the

jurisdiction-stripping provision.                   Obomighie concedes he is an

alien.      Our jurisdiction to review the factual determination

that     Obomighie      was   convicted        of    an    aggravated    felony    is

proscribed by 8 U.S.C. § 1252(d)(1) (2006), under which this

court may review a final order of removal only if the alien has

exhausted all available remedies.                   Massis v. Mukasey, 549 F.3d
631, 638–40 (4th Cir. 2008).               Because Obomighie never properly

exhausted       his   claim   that   his   convictions        for    fraud   and   for

assault     were        not   aggravated        felonies,       we    are    without

jurisdiction to review those findings.                    Thus, this court is left

only with the jurisdiction to review constitutional claims or

questions of law pertaining to the August 24, 2012 order.

            Obomighie fails to raise a constitutional claim or a

question of law concerning the Board’s denial of his motion to

reopen.     The issue was one of new evidence that could support

Obomighie’s claim that conditions had changed in Nigeria to such

an extent that he now had a well-founded fear of persecution.

However, the Board found that he failed to submit evidence that

was material to his claim for asylum or related relief.

            Accordingly, because Obomighie was found removable for

having been convicted of an aggravated felony, this court is

                                           3
without jurisdiction to review the Board’s order.                           We dismiss

the   petition   for   review.        We       also   deny   as    moot    Obomighie’s

motion to stay removal.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this   court    and       argument     would       not   aid   the

decisional process.

                                                                  PETITION DISMISSED




                                           4